Exhibit 10.1

APACHE CORPORATION

2015 EMPLOYEE RELEASE AND SETTLEMENT AGREEMENT

The parties to this agreement are APACHE CORPORATION (“Apache”) and Michael S.
Bahorich (“Employee”).

This document describes the agreements of Apache and Employee concerning the
termination of Employee’s employment with Apache. This agreement and the
severance pay and other benefits described below give valuable consideration to
both Apache and Employee.

Termination of Employment Relationship: Apache and Employee have agreed that
Employee’s employment relationship with Apache will terminate on June 30, 2015
(the “Termination Date”). Apache and Employee both agree that Employee will
“separate from service” (for purposes of section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) on June 30, 2015.

Termination Pay: Apache will pay Employee the following as soon as reasonably
practical following the Termination Date:

 

  •   Employee’s regular pay through the Termination Date.

Such amounts shall be subject to all lawful deductions and withholding for
taxes.

Severance Pay: Subject to this agreement becoming effective, Apache will pay
Employee a lump sum amount of $1,575,000 of Severance Pay.

The Severance Pay has been subject to arms’ length negotiations between the
parties and thus is not deferred compensation subject to Code section 409A. The
Severance Pay will be subject to all lawful deductions and withholding for taxes
and will be paid as soon as administratively practical after this agreement
becomes effective.

Additional Severance Benefits: Subject to this agreement becoming effective and
subject to any delay in payment required by Code section 409A, Apache will
provide Employee with the following additional Severance Benefits:

 

  •   Prorated vesting of outstanding unvested restricted stock units and stock
options, subject to any agreed amendments to said equity plans and award
agreements, and the terms of this Agreement. Distribution of restricted stock
units will occur as soon as permissible under Code section 409A.

 

  •   Extended exercise period for vested stock options, including the prorated
portion, to full term (10 year anniversary of the grant date).

 

  •  

Prorated vesting of TSR performance awards, based on time in performance period.
Results of the TSR program will be calculated at the end of the performance
period and, if a payout is warranted, awards will be paid in cash according to
the performance program’s vesting schedule. In the event that the

 

-1-



--------------------------------------------------------------------------------

 

TSR performance goals related to such grants are achieved at the conclusion of
each respective performance period, then as soon as practicable following the
first business day following the applicable vesting dates set forth below,
provided that Employee is then in compliance with the provisions of this
Agreement, Apache will pay Employee a cash amount equal to the fair market value
of a share of common stock of Apache (determined at the close of the third
trading day preceding the payment date) multiplied by the number of prorated
units indicated below. Because FICA taxation will occur when the performance
goal is met, and Employee will not be receiving payment at that time, Employee’s
share of FICA taxes will be paid by reducing the cash amount payable to
Employee.

 

Condition Precedent

  

Vesting
Date

  

Number of Prorated Units

2013 TSR Goal Achieved    12/31/15    50% of (i) multiple of Target Amount
achieved under 2013 TSR Plan times (ii) 9,891 2013 TSR Goal Achieved    12/31/16
   25% of (i) multiple of Target Amount achieved under 2013 TSR Plan times (ii)
9,891 2013 TSR Goal Achieved    12/31/17    25% of (i) multiple of Target Amount
achieved under 2013 TSR Plan times (ii) 9,891 2014 TSR Goal Achieved    12/31/16
   50% of (i) multiple of Target Amount achieved under 2014 TSR Plan times (ii)
4,161 2014 TSR Goal Achieved    12/31/17    50% of (i) multiple of Target Amount
achieved under 2014 TSR Plan times (ii) 4,161

 

  •   Awards made under the 2014 Business Performance Share Program will vest
according to the schedule specified in the grant agreement.

 

  •   Provide COBRA subsidy for dental and vision plans at active rates for the
first 12 months following the Termination Date. The former Employee is required
to file the application in accordance with COBRA guidelines. Subsequently, you
may continue coverage under COBRA by paying the monthly premiums.

 

  •   Being that the Employee is age 55 or older with at least 5 years of
service on the Termination Date, the Employee can elect coverage under the
Retiree Medical Plan. The first 12 months of coverage will be provided at active
employee premium rates. Thereafter, the Employee’s premium will be based on the
Retiree Medical Plan’s regular age + service premium table, calculated with
three additional years of service credit.

 

  •   Outplacement assistance as arranged by Apache.

 

-2-



--------------------------------------------------------------------------------

Employee Acknowledgement: Employee acknowledges that the Severance Pay and
Severance Benefits are consideration over and above that to which Employee
otherwise would be entitled upon termination of employment, and are paid in
consideration for this agreement.

Employee Resignation: Employee agrees to resign from all positions he holds with
Apache and its affiliates forthwith and to sign all documents necessary to
effectuate his resignations.

Release by Employee: In consideration of receipt of the Severance Pay and
Severance Benefits, Employee hereby releases and waives, on behalf of himself,
his heirs, estate, beneficiaries and assigns, all claims of any kind or
character for loss, damage or injury arising from, based upon, connected in any
way with, or relating to the following (“Claims”):

 

  •   the employment of Employee by Apache, including the termination of
Employee’s employment;

 

  •   employment discrimination in violation of the Age Discrimination in
Employment Act;

 

  •   employment discrimination in violation of Title VII of the Civil Rights
Act of 1964;

 

  •   any violations of federal, state or local statutes, ordinances,
regulations, rules, decisions or laws;

 

  •   retaliation under the whistleblower provisions of Section 806 of the
Sarbanes Oxley Act of 2002 or any other anti-retaliation law;

 

  •   failure to act in good faith and deal fairly;

 

  •   injuries, illness or disabilities of Employee;

 

  •   exposure of Employee to toxic or hazardous materials;

 

  •   stress, anxiety or mental anguish;

 

  •   discrimination on the basis of sex, race, religion, national origin or
another basis;

 

  •   sexual harassment;

 

  •   defamation based on statements of Apache or others;

 

  •   breach of an express or implied employment contract;

 

  •   compensation or reimbursement of Employee;

 

  •   unfair employment practices; and

 

  •   any act or omission by or on behalf of Apache.

Claims Included: The Claims released and waived by Employee are those arising
before the effective date of this agreement, whether known, suspected, unknown
or unsuspected, and include, without limitation:

 

  •   those for reinstatement;

 

-3-



--------------------------------------------------------------------------------

  •   those for actual, consequential, punitive or special damages;

 

  •   those for attorney’s fees, costs, experts’ fees and other expenses of
investigating, litigating or settling Claims; and

 

  •   those against Apache and/or Apache’s present, former and future
subsidiaries, affiliates, employees, officers, directors, agents, contractors,
benefit plans, shareholders, advisors, insurance carriers, and legal
representatives (together with Apache the “Released Parties”).

Claims Excluded: Employee does not release or waive (1) any rights that may not
by law be waived, (2) vested benefits, if any, to which Employee may be entitled
pursuant to the terms of Apache’s benefits plans, including Employee’s right to
any benefits under health, life or disability policies covering Employee and
Employee’s right to all vested incentive compensation and the continued vesting
thereof as described in this Agreement (for the avoidance of doubt, Employee is,
however, releasing and waiving any claim that he is subject to or covered by any
Change of Control provisions other than the continuation of vesting of Apache
Corporation equity), or (3) the right to recovery for breach of this agreement
by Apache,(4) Employee’s right to indemnity, contribution and a defense under
any agreement, statute, by-law or company agreement or other corporate
governance document, (5) Employee’s right to continuing coverage under all
Apache directors’ and officers’, fiduciary, errors and omissions and general
liability and umbrella insurance policies, (6) payment to Employee of any unpaid
business or business travel expense payable under the Company’s usual practices,
(7) distribution to Employee, as soon as practical after the effective date of
this agreement and consistent with the requirements of Code section 409A,
applicable deferral agreements and governing terms of any Plan, previously
vested but withheld shares of restricted stock, (8) Employee’s rights as an
option holder, as a holder of restricted stock and as a shareholder; (9) any
deferred compensation including Employee’s right to any payment or compensation
that may be deferred because of compliance with Code section 409A;
(10) Employee’s rights to payment of overrides under previous Apache employee
benefit plans and (11) Employee’s rights as a retiree of Apache.

Agreement Not To Sue: Employee will not sue any Released Party for any released
Claim. Excluded from this agreement not to sue is Employee’s right to file a
charge with an administrative agency or participate in an agency investigation.
Employee is, however, waiving the right to receive money in connection with such
charge or investigation. Employee is also waiving the right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.

Future Employment: The Released Parties will not have any obligation to consider
or accept any future employment or reinstatement application from Employee.

No Admission: Neither Apache nor Employee alleges or admits any wrongdoing or
liability. Apache and Employee have executed this agreement solely to avoid the
expense of potential litigation. The additional Severance Pay and additional
Severance Benefits described above fully compromise and settle any and all
Claims of Employee.

Confidentiality: Employee and Apache will keep this agreement strictly
confidential, except that Employee may disclose this agreement to his spouse,
attorneys, financial and tax advisors

 

-4-



--------------------------------------------------------------------------------

and will cause Employee’s spouse, attorneys, financial and tax advisors to do
likewise, and Apache may disclose this agreement to its officials who need to
see this agreement and shall cause them to keep this agreement strictly
confidential, except, as to both parties, to the extent disclosure is necessary
for tax, securities law and regulations, stock exchange rules, financial advice,
tax advice and filings or other legal requirements.

Confidences: Employee will maintain the confidentiality of all Released Party
trade secrets, proprietary information, insider information, security procedures
and other confidences that came into Employee’s possession or knowledge during
employment by Apache. Employee will not use information concerning a Released
Party’s business prospects or practices to profit Employee or others. The
parties understand Employee may elect to continue his professional activities
and/or employment in the oil and gas exploration and development industry
subsequent to the Termination Date. Accordingly, nothing in this agreement shall
prevent Employee from utilizing general knowledge, skills and experience he
acquired during his employment with Apache. Further, nothing in this agreement
shall prevent Employee from using any public information that is generally known
or reasonably accessible or available to him

Property: Employee represents that Employee possesses no property of a Released
Party. If any Released Party property comes into Employee’s possession before
departure from Apache premises, or if the date of Employee’s termination is in
the future, Employee will return the Released Party property to Apache prior to
departure from the Apache premises and without request or demand by Apache.

References: Apache may respond to inquiries from third parties about Employee’s
employment with Apache by identifying only Employee’s date of hire, date of
termination and position held at the time of termination of employment. Apache
will have no obligation to provide further information to prospective employers
of Employee.

Non-disparagement: Employee shall refrain from publishing any oral or written
statements about the Company, any Apache Entity and/or any of the Released
Parties that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs; or
that constitute an intrusion into their seclusion or private lives; or that give
rise to unreasonable publicity about their private lives; or that place them in
a false light before the public; or that constitute a misappropriation of their
name or likeness. Likewise, the Released Parties shall refrain from publishing
any oral or written statements about Employee that are disparaging, slanderous,
libelous, or defamatory; or that disclose private or confidential information
about his business affairs; or that constitute an intrusion into seclusion or
private life; or that give rise to unreasonable publicity about his private
life; or that places him in a false light before the public; or that constitute
a misappropriation of his name or likeness.

Assistance in Legal Actions: In the event Apache is or becomes involved in any
legal action relating to events which occurred while Employee was rendering
services to Apache or about which Employee possesses any information, Employee
agrees to assist, subject to Employee’s “reasonable availability”, in the
preparation, prosecution or defense of any case involving Apache, including
without limitation, executing truthful declarations or documents or providing
information requested by Apache and attending and/or testifying truthfully at
deposition or at trial without the necessity of a subpoena or compensation. All
reasonable travel expenses

 

-5-



--------------------------------------------------------------------------------

incurred by you in rendering such assistance will be reimbursed by Apache.
Employee’s compliance with the obligations of this paragraph shall not interfere
with his future employment or enterprise, and shall not be so extensive or
intrusive that Employee incurs economic damage as a result of his compliance.

Non-solicitation: Because of the confidential information shared with Employee
and in exchange for the payments described herein, for a period of two years
following the Resignation date, Employee, and his assigns, agree not to directly
or indirectly solicit any employee of Apache for employment elsewhere (i.e.,
employment with any person or entity other than Apache).

Other Agreements: This is the entire agreement concerning the termination of
Employee’s employment with Apache. Employee is not entitled to rely upon any
other written or oral offer or agreement from Apache or any other person.

Amendment: This agreement can be modified only by a document signed by both
parties.

Successors: This agreement benefits and binds the parties’ successors, including
Employee’s estates and heirs.

Texas Law: This agreement will be interpreted in accordance with the laws of the
State of Texas.

Jurisdiction. Any legal proceeding arising as a result of, based upon, or
relating to this agreement, Employee’s employment or termination thereof shall
be filed in and heard exclusively in Houston, Texas without regard to conflicts
of law and Employee hereby irrevocably consents to the jurisdiction of such
courts.

Enforceability: If any portion of this agreement is unenforceable, the remaining
portions of the agreement will remain enforceable.

Fees and Costs: If litigation is commenced concerning Employee’s employment,
termination of employment or this agreement, the prevailing party shall be
entitled to an award of reasonable attorneys’ fees and expenses, court costs,
experts’ fees and expenses, and all other expenses of litigation.

409A Compliance: The benefits provided under this agreement are intended to
comply with, or be exempted from, the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the rules and
regulations issued thereunder and shall be administered accordingly. This
agreement may be amended without the consent of the Employee in any respect
deemed by Apache to be necessary in order to preserve compliance with, or
exemption from, Code section 409A.

 

-6-



--------------------------------------------------------------------------------

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT IS A FINAL AND BINDING WAIVER OF ANY
AND ALL CLAIMS OF EMPLOYEE AGAINST THE RELEASED PARTIES, INCLUDING CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND CLAIMS FOR
SEX, RACE OR OTHER DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964.

THE ONLY PROMISES MADE TO CAUSE EMPLOYEE TO SIGN THIS AGREEMENT ARE THOSE STATED
IN THIS AGREEMENT.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN INFORMED BY APACHE TO CONSULT WITH
HIS/HER OWN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

EMPLOYEE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY EMPLOYEE’S
ATTORNEY OR THAT EMPLOYEE HAS WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO
APACHE’S RECOMMENDATION.

EMPLOYEE HAS BEEN ADVISED AND UNDERSTANDS THAT THE OFFER OF SEVERANCE PAY AND
SEVERANCE BENEFITS CONTAINED IN THIS AGREEMENT SHALL REMAIN OPEN ONLY UNTIL
APRIL 8, 2015. IF EMPLOYEE HAS NOT FULLY EXECUTED AND RETURNED THIS AGREEMENT BY
THAT DATE, THE OFFER HEREIN OF SEVERANCE PAY AND SEVERANCE BENEFITS IS
AUTOMATICALLY WITHDRAWN WITHOUT FURTHER ACTION BY APACHE EFFECTIVE AS OF SUCH
DATE.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS THE RIGHT TO REVOKE THIS AGREEMENT FOR 7
DAYS AFTER SIGNING IT. THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THAT TIME FOR
REVOCATION HAS PASSED.

EMPLOYEE REPRESENTS THAT HE/SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS THIS
AGREEMENT AND THAT HE/SHE HAS ENTERED INTO AND EXECUTED THIS AGREEMENT KNOWINGLY
AND WITHOUT DURESS OR COERCION FROM APACHE OR ANY OTHER PERSON OR SOURCE.

 

EMPLOYEE       APACHE CORPORATION

/s/ Michael S. Bahorich            

     

/s/ Margery M. Harris

        Michael S. Bahorich       Margery M. Harris       Executive Vice
President, Human Resources

 

-7-



--------------------------------------------------------------------------------

STATE OF TEXAS

   §    §

COUNTY OF HARRIS

   §

The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 8th day of April, 2015, by Michael S. Bahorich.

 

[SEAL]    

/s/ Heather Cates

    NOTARY PUBLIC

My commission expires: July 23, 2016

 

STATE OF TEXAS    §   

§

COUNTY OF HARRIS

   §

The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 8th day of April, 2015, by Margery M. Harris, Executive Vice President,
Human Resources of Apache Corporation.

 

[SEAL]    

/s/ Iliana R. Garcia

    NOTARY PUBLIC

My commission expires: April 5, 2017

 

-8-